Citation Nr: 1531609	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  14-43 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than October 26, 2007, for the award of service connection for residuals of prostate cancer.

2.  Entitlement to an initial compensable rating prior to February 2, 2012, for residuals of prostate cancer.

3.  Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from October 1956 to March 1960 and from December 1961 to June 1967.

This case comes to the Board of Veterans' Appeals (Board) from February 2010 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The February 2010 rating decision denied service connection for posttraumatic stress disorder (PTSD).  The January 2012 rating decision granted service connection for residuals of prostate cancer and assigned a 0 percent rating effective October 26, 2007.  

An April 2012 rating decision increased the rating for residuals of prostate cancer to 40 percent effective from February 2, 2012.  As that increase did not result in the maximum rating available, the issue remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

With respect to the evaluation of residuals of prostate cancer, the Board notes that the Veteran's disagreement is with the effective date of the 40 percent rating.  On his notice of disagreement, he noted that the only significance of the effective date of February 2, 2012, for the assignment of the 40 percent rating was that it was the date a VA examination was conducted, and he requested that the 40 percent rating be assigned from August 30, 1993, the date he underwent surgery for prostate cancer.  He expressed no disagreement with the 40 percent rating.  In a May 2015 statement, the Veteran's representative relayed the Veteran's assertion that the 40 percent rating should be retroactive to October 26, 2007, as the severity of his prostate condition now is the same as it was in 2007.  

The Board notes that the issue of entitlement to an earlier effective date for the assignment of a particular rating is part of the issue of entitlement to an increased rating, in this case a higher initial rating.  However, given the Veteran's specific contention throughout the appeal, there is no case or controversy with respect to the 40 percent rating itself.  Rather, the only case or controversy surrounds the effective date assigned for the 40 percent rating.  Thus, the Board will focus on the benefit that the Veteran has sought throughout the appeal, that of an effective date earlier than February 2, 2012, for the assignment of a 40 percent rating for residuals of prostate cancer, which is part of the issue of entitlement to an initial compensable rating prior to February 2, 2012, for residuals of prostate cancer.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  VA received the Veteran's original claim for service connection for residuals of prostate cancer on October 26, 2007, over one year after separation from service.

2.  A May 2008 rating decision denied the claim for service connection for residuals of prostate cancer.  Although the Veteran initiated an appeal, he did not thereafter perfect the appeal.  

3.  VA received an application to reopen the previously denied claim for service connection for residuals of prostate cancer on February 1, 2010.  

4.  A January 2012 rating decision granted service connection for residuals of radical prostatectomy with surgical scar and erectile dysfunction, assigning an effective date of October 26, 2007, based on the receipt of additional service records relevant to the case since the prior final denial of the claim.  

5.  Since the effective date of service connection, the Veteran's residuals of prostate cancer have been manifested by a daytime voiding interval of less than one hour but have never been manifested by voiding dysfunction requiring the wearing of absorbent material.

6.  On January 18, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through the authorized representative, requesting a withdrawal of the appeal of the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The May 2008 rating decision that denied service connection for residuals of prostate cancer is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).

2.  The criteria for an effective date earlier than October 26, 2007, for service connection for residuals of prostate cancer are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.156, 3.400 (2014).

3.  The criteria for an initial rating of 40 percent, but no higher, for residuals of prostate cancer prior to February 2, 2012, are met since the date of grant of service connection for the disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.115a, 4.115b, Diagnostic Code 7528 (2014).  

4.  The criteria for withdrawal of appeal of the claim for service connection for PTSD by the Veteran's authorized representative are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice as to the prostate cancer residuals issues in a letter sent to the Veteran in May 2011.  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

With respect to the issue regarding an earlier effective date for the award of service connection for residuals of prostate cancer, as the law and not the evidence is dispositive of the claim, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

All necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination in February 2012 to ascertain the nature and severity of his disability.  The Board finds the examination report to be thorough and adequate upon which to base a decision on the claim.  The examiner interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Effective Date

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2) (2014). 

The effective date for a grant of service connection based on the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(q)(1)(ii) (2014). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155 (2014).

In this case, VA received the Veteran's original claim for service connection for residuals of prostate cancer on October 26, 2007, over one year after separation from service.  The claim was denied in a May 2008 rating decision.  Although the Veteran initiated an appeal, he did not thereafter perfect the appeal.  Thus, the decision became final.  38 U.S.C.A. § 7105 (West 2014).  

VA then received an application to reopen the previously denied claim for service connection for residuals of prostate cancer on February 1, 2010.  A January 2012 rating decision granted service connection for residuals of radical prostatectomy with surgical scar and erectile dysfunction, assigning an effective date of October 26, 2007, the date of receipt of the original claim.  The October 2014 statement of the case noted that the effective date had been assigned based on the receipt of additional service records relevant to the case since the prior final denial of the claim.  38 C.F.R. § 3.156(c) (2014).  

The Veteran asserts that he is entitled to an effective date of August 30, 1993, as that is the date he underwent surgery for his prostate cancer.

While the Board is sympathetic to the Veteran's situation, the legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  The Veteran has been assigned an effective date of his original claim for service connection based on the receipt of relevant service records since the prior final denial of his claim.  VA received his original claim for service connection for residuals of prostate cancer on October 26, 2007.  The record does not show, and the Veteran does not contend, that he filed an earlier claim.  Thus, the Board finds that October 26, 2007, is the appropriate effective date for the award of service connection for residuals of prostate cancer as that is the date of receipt of the claim, which was received over one year after separation from service.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014). 

Accordingly, an effective date earlier than October 26, 2007, for the award of service connection for residuals of prostate cancer is denied.  In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's residuals of prostate cancer have been assigned a 0 percent rating under Diagnostic Code 7528.  38 C.F.R. § 4.115b (2014).  Malignant neoplasms of the genitourinary system warrant a maximum 100 percent rating.  A Note to Code 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  

The Veteran's residuals of prostate cancer have been rated on residuals as voiding dysfunction.  Voiding dysfunction may be rated based on urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2014). 

For a rating based on urine leakage, due to continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence, a 60 percent rating is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  A 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 20 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed less than 2 times per day.  38 C.F.R. § 4.115a (2014). 

For a rating based on urinary frequency, a 40 percent rating is warranted for daytime voiding interval less than one hour, or awakening to void five or more times per night.  Daytime urinary frequency intervals between one and two hours or nocturia three or four times a night warrants a 20 percent rating.  A 10 percent evaluation is warranted for daytime voiding interval between two and three hours, or; awakening to void two times per night.  38 C.F.R. § 4.115a (2014). 

For a rating based on obstructed voiding, a 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization.  The criteria for a 10 percent rating are marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc., (2) uroflowmetry, with markedly diminished peak flow rate (less than 10 cc/sec.), (3) recurrent urinary tract infections secondary to obstruction, and (4) stricture disease requiring periodic dilatation every 2 to 3 months.  38 C.F.R. § 4.115a (2014).

The record shows that the Veteran was diagnosed with prostate cancer in 1993 and underwent radical prostatectomy.

At a February 2012 VA examination, the Veteran reported being diagnosed with prostate cancer and undergoing radical prostatectomy in 1993 and implantation of a penile prosthesis in 1994.  He reported owning a business at the time of diagnosis, not working during illness, and getting a job after surgery.  He noted that he was physically active at his job but urinary issues sometimes caused discomfort.  His prostate cancer remained in remission.  He reported that he does not require the wearing of absorbent materials or the use of an appliance, but that he had a daytime voiding interval less than 1 hour and nighttime awakening to void 3 to 4 times.  He also noted urinary urge and stress incontinence.  He denied signs or symptoms of obstructed voiding.  

On his May 2012 notice of disagreement, the Veteran pointed out that the only significance of the effective date of February 2, 2012, for the assignment of the 40 percent rating was that it was the date a VA examination was conducted and that he has had symptoms since the surgery for his prostate cancer in August 1993.  In a May 2015 statement, the Veteran's representative relayed the Veteran's assertion that the 40 percent rating should be retroactive to October 26, 2007, as the severity of his prostate condition now is the same as it was in 2007.  

Given the above, the record indicates that the Veteran has had voiding dysfunction since the October 26, 2007, effective date of service connection for residuals of prostate cancer.  At the VA examination on February 2, 2012, he reported that he had been physically active at his job after surgery but urinary issues sometimes caused discomfort.  On his May 2012 notice of disagreement, he indicated having symptoms since the prostatectomy and long before the VA examination.  In a May 2015 statement, the Veteran's representative relayed the Veteran's assertion that the severity of his prostate condition has been the same since 2007.  

Thus, the record indicates that the Veteran has had residuals of prostate cancer since the October 26, 2007, effective date of service connection.  The remaining question is whether the severity of his residuals met the criteria for a compensable rating.  

At the VA examination, the Veteran reported a daytime voiding interval less than 1 hour.  He is competent to report on his urinary frequency.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his report of urinary frequency is based on his recent history of symptoms, and is not limited to just at the time of the examination.  The Board reiterates the Veteran's assertion that the severity of his disability has been the same since 2007.  Resolving reasonable doubt in the Veteran's favor, the Board finds that since the October 26, 2007, effective date of service connection, his residuals of prostate cancer have been manifested by a daytime voiding interval less than 1 hour.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, a 40 percent rating under the criteria for voiding dysfunction based on urinary frequency is warranted.  

However, an even higher rating is not warranted.  A 40 percent rating is the highest rating available under the rating criteria for voiding dysfunction based on urinary frequency.  Although the Veteran reported urinary and stress incontinence, he denied requiring the use of an appliance or the wearing of absorbent materials to warrant a higher rating based on urine leakage.  He denied signs or symptoms of obstructed voiding, so a higher rating based on those criteria is also not warranted.  The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  

The Board has considered whether the schedular evaluation is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected residuals of prostate cancer, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, and his symptoms of urinary frequency and incontinence are contemplated by the rating criteria.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, due to his service-connected disability.  While the record shows that he is retired, there is no indication that he retired because of his residuals of prostate cancer.  At the February 2012 VA examination, he noted that he was physically active at his job and urinary issues only sometimes caused discomfort.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).




Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in a determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2014).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204 (2014).

The Veteran perfected his appeal of the denial of service connection for PTSD in a VA Form 9 received at the AOJ in January 2011.  On January 18, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through the authorized representative, requesting a withdrawal of the appeal of the claim for service connection for PTSD.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to that claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to that claim, and it must be dismissed.  


ORDER

An effective date earlier than October 26, 2007, for the award of service connection for residuals of prostate cancer is denied.

An initial 40 percent rating for residuals of prostate cancer prior to February 2, 2012, is granted effective from the date of grant of service connection for the disability, subject to the provisions governing the award of monetary benefits.

The appeal of the claim for service connection for PTSD is dismissed.



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


